Title: From George Washington to Elbridge Gerry, 31 March 1784
From: Washington, George
To: Gerry, Elbridge



Sir,
Mount Vernon 31st Mar. 84.

Your favor of the 18th came to my hands last Week, but not in time to answer it by the last Post.
I have examined my Letter and orderly Books but find no such order as Mr Gridley alludes to, in his letter of the 21st of Feby, to you.
If his Father, or himself ever received such orders they are no doubt to be produced, and will speak for themselves. Mr Gridley never reported himself to the Chief Engineer (Genl Duportail) nor has he ever been returned to me by him, or any Senior Officer in that department that I remember as one of the Corps—in the Service of the United States—It is not in my power therefore, from any recollection I have of the circumstance he speaks of—or of his Services—to certifie anything on which his claim can be founded.
It would give me pleasure, at any time when your leizure and inclination would permit to see you, or any of your Brother

delegates at this retreat—being with great esteem Dr Sir Yr Most Obt & Most Hble Servt

Go: Washington

